Citation Nr: 0402786	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of kidney and 
urinary bladder cancer as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.

This matter comes to the Board of Veterans' Appeal (Board) 
from a Department of Veterans Affairs (VA) rating decision in 
which the (VA) Regional Office (RO) denied service connection 
for residuals of kidney and urinary bladder cancer as a 
result of exposure to ionizing radiation.

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02. 

The veteran's service records were apparently destroyed in 
the 1973 fire at the National Personnel Records Center 
(NPRC).  Available for review is the examination conducted in 
August 1952, upon the veteran's release from active duty. At 
that time, no pertinent abnormalities were reported.  No DA 
Form 20 was available, nor were there any records of the 
Surgeon General's Office.

Of record is an August 1996 report from the Defense Special 
Weapons Agency (the successor to the Defense Nuclear Agency).  
Records reviewed by that agency demonstrate that the veteran 
was present at Operation TUMBLER-SNAPPER, an atmospheric 
nuclear test conducted in 1952.  At that time, he was 
reported to be a heavy equipment repairman assigned to a 
Military Police (MP) Battalion.  A careful search of the 
dosimetry data reportedly revealed a recorded dose of 0.015 
rem gamma for the veteran.  A scientific dose reconstruction 
indicated that he would have received an additional probable 
dose of .13 rem gamma.  Thus, his total dose (0.145 rem 
gamma) was described as having an upper bound of 0.2 rem 
gamma.

Private treatment records in approximately mid 2002 first 
show evidence of kidney and urinary bladder cancer.  The 
veteran relates his kidney and bladder cancer to his exposure 
to atmospheric nuclear testing in 1952.

On May 8, 2003, the National Research Council (NRC) released 
a report concerning reconstructed dose estimates provided to 
VA by the Defense Threat Reduction Agency (DTRA).  That study 
found that with respect to two types of radioactive 
particles, the currently used methodology underestimates 
exposure.  In some circumstances the underestimation may be 
by an order of five times.  

The NRTC indicated reconstructed radiation dose estimates 
provided to VA by the DTRA for atmospheric nuclear test 
participants had inaccurate upper bound doses.  The VA 
Compensation and Pension Service (C&P Service) has determined 
that the updated radiation doses for atmospheric test 
participant cases must be obtained before referral to the C&P 
Service and advised that the DTRA has revised its dose 
reconstruction process.  The RO has relied on an exposure 
estimate for the veteran's participation in Operation 
TUMBLER-SNAPPER that must now be recalculated.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The veteran 
should be advised of the requirements of 
section 3.311(a)(3) in the event that he 
wishes to provide an alternative estimate 
of dose.

2.  As provided in 38 C.F.R. 
§ 3.311(a)(2)(i), the VBA AMC should 
insure that the DTRA provides a 
recalculated dose estimate for the 
veteran's exposure during Operation 
TUMBLER-SNAPPER.

3.  The VBA AMC should further develop 
the claim under 38 C.F.R. § 3.311(c) as 
provided under 38 C.F.R. § 3.311(b)(1) 
and the present instructions for 
processing claims such as the veteran's 
in light of the NRC report.  The 
methodology relied on to construct the 
dose estimate should be thoroughly 
explained, particularly any modification 
brought about as a result of the revised 
dose reconstruction process.

In any review of the claim under 
38 C.F.R. § 3.311(c), any opinion from 
the VA Under Secretary for Benefits or 
designee of the VA Under Secretary for 
Benefits, of no reasonable possibility 
that a claimed disability was caused by 
in-service exposure (for purposes of 
direct rather than presumptive service 
connection), if so concluded, must be 
thoroughly explained and provide adequate 
rationale for any conclusion or 
conclusions reached.

In accordance with the guidance in Stone 
v Gober, 14 Vet. App. 116 (2000), such 
opinion need not explicitly discuss each 
of the 38 C.F.R. § 3.311(e) factors, but 
it must be more than a cursory 
explanation and a mere restatement of any 
opinion obtained from the office of the 
VA Under Secretary for Health.  

4.  The VBA AMC must review the claims 
file and ensure that all notification and 
development action required is completed.

In particular, the VBA AMC should review 
any required opinions to ensure that they 
are responsive to and in compliance with 
the directives of this remand and if they 
are not, the VBA AMC should implement the 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for kidney and urinary 
bladder cancer due to exposure to 
ionizing radiation.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless he is notified by the VBA AMC 



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





